 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          FAMILIES BELONG TOGETHER, et                     CASE NO. C18-1847 MJP
            al.,
11                                                           ORDER STAYING CASE
                                   Plaintiffs,               DEADLINES
12
                    v.
13
            CITY OF SEATAC, et al.,
14
                                   Defendants.
15

16          THIS MATTER comes before the Court on the Parties’ Stipulated Motion to Suspend

17   Pending Dates (Dkt. No. 23). Having reviewed the Motion, the Court will STAY the case until

18   January 15, 2020. The Parties are ORDERED to report to the Court within seven (7) days of the

19   SeaTac City Council meeting as to the status of settlement.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated December 6, 2019.

22

23                                                        A
                                                          Marsha J. Pechman
24                                                        United States District Judge


     ORDER STAYING CASE DEADLINES - 1
